180 F. Supp. 2d 1360 (2001)
GENERAL ELECTRIC COMPANY  MEDICAL SYSTEMS GROUP, Plaintiff,
v.
UNITED STATES, Defendant.
Slip op. 01-145 Court No. 93-11-00750.
United States Court of International Trade.
December 11, 2001.

ORDER
WALLACH, Judge.
In accordance with the decision and mandate of the United States Court of Appeals for the Federal Circuit, Appeal No. 00-1263, reversing this Court's decision in GE  Med. Systems Group v. United States, 86 F. Supp. 2d 1291 (2000) ("General Electric"), it is hereby
ORDERED that the portion of this Court's Opinion and Order in General Electric, holding that Customs properly classified the 98 imported multiformat cameras ("MFC's") under HTSUS subheading 9006.59.40 is vacated; and it is further
ORDERED that Customs shall reliquidate the 97 MFC's for use with computerized tomography systems under subheading 9022.90.60 and the remaining MFC dedicated for use in magnetic resonance imaging systems under subheading 9018.90.80 in accordance with the Federal Circuit's decision and mandate. Customs shall refund all excess duties paid with interest as provided by law.